OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the case remitted to the Appellate Division for consideration of the appeal to it on the merits.
*646Plaintiffs had an appeal as of right to the Appellate Division (CPLR 5701, subd [a], par 2, els [iv], [v]). It was thus error for the Appellate Division to dismiss it as “nonappealable”.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, and case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.